Citation Nr: 1225366	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  06-29 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hip disability, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was last remanded by the Board in December 2010.

The Board notes that issues of entitlement to service connection for bilateral knee disability were also remanded by the Board in March 2010.  However, in a September 2010 rating decision, the RO granted entitlement to service connection for patellofemoral syndrome of the right and left knees.  The grant of service connection for patellofemoral syndrome of the right and left knees constituted a full award of the benefit sought on appeal as to that issue.  Thus, the issue of entitlement to service connection for bilateral knee disability is no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hip disability.  It appears that his argument was that such disability was incurred during service.  Later, a theory of service connection secondary to service-connected bilateral ankle disability was raised.  As noted above, service connection was also established for bilateral knee disability in September 2010.  This raises a theory of service connection secondary to the bilateral knee disability.  

The secondary service connection theories are clearly medical in nature.  The record reflects that a recent attempt to contact the Veteran to arrange for another examination resulted in the Veteran hanging up on the RO caller.  As a result, no examination was conducted.  However, the Board is still left with several examination reports which are inadequate in some respects as discussed in previous remands.  The Board understands the Veteran's frustration with the repeated examinations.  However, without medical guidance as to the secondary service connection theories, the Board may not properly undertake appellate review.  The Board must therefore direct additional medical review and appropriate opinions.  It therefore seems appropriate to afford the Veteran another opportunity to cooperate with VA in its attempt to assist him with his claim. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

     a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed bilateral hip disability is causally related to his active duty service or any incident therein?  Please discuss the significance of the inservice hip complaints. 

     b)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's claimed bilateral hip disability is proximately due to or the result of his service-connected right and left ankle disabilities?

     c)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's claimed bilateral hip disability has been aggravated by his service-connected right and left ankle disabilities?  The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

     d)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's claimed bilateral hip disability is proximately due to or the result of his service-connected knee disabilities?

     e)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's claimed bilateral hip disability has been aggravated by his service-connected knee disabilities?  The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report.  

In the event the Veteran fails to report for the examination, the claims file should nevertheless be forwarded to an appropriate VA examiner for review and for responses to the above-posed questions. 

2.  Thereafter, the AMC/RO should review the examination report obtained, and ensure that all requested opinions have been answered.

3.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated under both direct and secondary theories of service connection (including as secondary to the newly service-connected bilateral knee disabilities).  If the benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


